Order entered July 12, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00881-CV

                           IN RE DAVID CHUMBLEY, Relator

                     On Appeal from the County Criminal Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F-1151537

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE